








EXHIBIT 10.22


AMENDMENT NO. 5 TO
MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
Amendment No. 5 to Mortgage Loan Participation Purchase and Sale Agreement,
dated as of November 4, 2014 (this “Amendment”), by and between Bank of America,
N.A. (“Purchaser”) and Stonegate Mortgage Corporation (“Seller”).
RECITALS
Purchaser and Seller are parties to that certain Mortgage Loan Participation
Purchase and Sale Agreement, dated as of June 24, 2013 (as amended from time to
time, the “Existing Purchase and Sale Agreement”; and as amended by this
Amendment, the “Purchase and Sale Agreement”).
Purchaser and Seller have agreed, subject to the terms and conditions of this
Amendment, that the Existing Purchase and Sale Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Purchase and Sale
Agreement.
Accordingly, Purchaser and Seller hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Purchase and
Sale Agreement is hereby amended as follows:
Section 1.Financial Covenants of Seller. Section 10(j) of the Existing Purchase
and Sale Agreement is hereby amended by deleting clause (v) in its entirety and
replacing it with the following:
(v)     Seller shall show positive pre-tax Net Income, on a rolling six (6)
month basis, as determined in accordance with GAAP before non-cash gains or
losses related to mortgage servicing rights.


Section 2.Fees and Expenses. Seller hereby agrees to pay to Purchaser, on
demand, any and all reasonable fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Purchaser in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.
Section 3.Conditions Precedent. This Amendment shall become effective as of the
date hereof upon Purchaser’s receipt of this Amendment, executed and delivered
by a duly authorized officer of Purchaser and Seller.
Section 4.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Purchase and Sale Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.
Section 5.Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
Section 6.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.
Section 7.GOVERNING LAW. THE AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO




--------------------------------------------------------------------------------




ANY CONFLICTS OF LAW PROVISIONS (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.
Bank of America, N.A., as Buyer
By: _/s/ Adam Robitshek __________________
Name: Adam Robitshek
Title: Vice President


STONEGATE MORTGAGE CORPORATION, as Seller
By: _/s/ John Macke ______________________
Name: John Macke
Title: EVP - Capital Markets




